IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,
                                                     No. 80802-8-I
                       Respondent,
                                                     DIVISION ONE
                v.
                                                     UNPUBLISHED OPINION
 JOSEPH ANDRE COBBS,

                       Appellant.


       COBURN, J. — A jury convicted Joseph Andre Cobbs of the crime of

harassment while on community custody. Cobbs appeals arguing the trial court’s

grant of the prosecutor’s peremptory challenge to excuse a potential juror of color

violated General Rule (GR) 37 and the Fourteenth Amendment to the United

States Constitution. Cobbs also argues the trial court abused its discretion in

denying his motion for mistrial because the State’s key witness made eye contact

with Cobbs while officers escorted him in shackles prior to making an in-court

identification. Because the peremptory challenge was proper and the in-court

identification was not impermissibly suggestive, we affirm.

                                         FACTS

       From November to March, the Salvation Army in Everett operates a cold

weather shelter. Upon arrival, every shelter guest is supposed to “check in” with

the shelter staff, and the staff complete a check-in card with the guest’s name.


Citations and pin cites are based on the Westlaw online version of the cited material.
No. 80802-8-I/2


The shelter contains a lobby where guests can sleep, a storage closet where

guests can obtain fresh clothing, and a chapel where guests can pray.

      At 4 a.m. on February 15, 2019, Brianna Injinmej started her shift at the

shelter. That morning, Injinmej was responsible for watching the shelter guests

sleeping in the lobby and for providing the guests with clothes.

      Ryan Smith approached Injinmej with an individual Injinmej did not know,

who was later identified as Cobbs. Injinmej was familiar with Smith because “[h]e

stayed in the shelter a few times,” and “he stayed in a motel program we were

running.” Smith and Cobbs asked Injinmej for clothes, and Injinmej led them to

the small but well-lit storage closet. Injinmej spent approximately 30 minutes in

the closet with Smith and Cobbs while they looked through clothes. Because the

closet was small, Injinmej, Smith, and Cobbs “were pretty close” and “[w]ithin

arm’s distance” of each other. Injinmej gave Smith and Cobbs each a pair of

pants. Cobbs put black “Dickies” pants over the sweatpants he was wearing.

      Later, Smith and Cobbs reapproached Injinmej and asked if they could

pray in the chapel, and she let them into the chapel. According to Injinmej, when

she heard the men talking, she went into the chapel to see if they had finished

praying. Smith and Cobbs asked Injinmej where they could find the building’s

exits, which Injinmej then pointed out. Injinmej recalled thinking Cobbs “seemed

pretty paranoid” because he said there were “people out to get him.” Smith

closed the chapel door and then Cobbs told Injinmej that he needed to get out.

Injinmej again pointed to the exits and said, “ ‘you can leave whichever way you

want.’ ” Injinmej testified that, even though the chapel was dark, Cobbs “said he


                                         2
No. 80802-8-I/3


had a gun, and then he pulled out what I assumed was a gun.” Injinmej started

walking towards the nearest exit. Then, Cobbs “said he needed to get out

safely,” and “[h]e was willing to take out everyone . . . even if the police showed

up.” Injinmej interpreted Cobbs’s statements to mean he was “willing to take

everyone out, that he would shoot people.”

       Although Injinmej was scared for her safety, she walked Cobbs to the

chapel exit, through a dark hallway, and through the building’s emergency exit

doors to outside. Injinmej testified that because it was dark outside, she could

not see what Cobbs held in his hands but she thought it looked like a handgun.

Injinmej unlocked the gate to the building, and Smith and Cobbs “ran out of the

gate and down the alley to the left.”

       Injinmej then went back inside to tell her coworker what had happened,

and her coworker called 911. Injinmej identified Smith and provided the police

with a written statement describing the event and Cobbs’s physical appearance.

“lnjinmej described the male suspect as about 5’08”, medium build, wearing a

black beanie cap, grey pea coat, with a balding, but shaved head. She indicated

he appeared clean and well groomed.” Then, Injinmej went home.

       At 10:25 a.m. that same morning, Marysville Police Officer Wade Rediger

responded to a dispatch and observed two men in a Fred Meyer parking lot.

Rediger identified the men as Smith and Cobbs. Rediger testified to Cobbs

being bald, wearing a red flannel shirt, and being about 5’8” or 5’9”.

       That afternoon, because Injinmej had identified Smith, Everett Police

Officer Oleg Kravchun ran Smith’s criminal history and found that Rediger


                                          3
No. 80802-8-I/4


recently made contact with Smith and Cobbs in Marysville. Everett Police Officer

Anatoliy Kravchun informed Officer Ryan Terpening who compiled a

photomontage including a photograph of Cobbs.

      Between four and six hours after the incident at the shelter, Injinmej

returned to the shelter to meet with the officers. The officers showed Injinmej the

photomontage, and Injinmej “immediately” identified the photograph of Cobbs as

the man with the gun.

      The State charged Cobbs with the crime of harassment while on

community custody. RCW 9A.46.020(1) and (2)(b)(ii).

      At trial, during voir dire, the prosecutor asked, “Does anyone here think

they wouldn’t be a good juror?” Juror number nine answered, “I think I’m

impressionable. It’s sometimes hard to separate what is the facts or, I guess,

what could be logically thought out versus, like, spending hours and hours

listening to people who could sway your judgment through their words or, I

guess, tactics. So I just wouldn’t trust myself.” The prosecutor followed up by

explaining, “[A] big part of being a juror is having to make decisions and being

confident in your decisions and being confident beyond a reasonable doubt in

your decisions.” The prosecutor then asked juror number nine, “So do you think

you would have a hard time with that aspect?” Juror number nine responded,

“Yeah.”

      The prosecutor then asked if there were other jurors who felt similar to

juror number nine. It appears that when no one responded, the prosecutor asked

juror number 10 if they shared juror number nine’s feelings. Juror number 10


                                         4
No. 80802-8-I/5


said, “I feel kind of slightly the same,” and “I feel like if it . . . would be my fault if

that person was, like, found guilty for something that they really didn’t do . . . It’s

just there’s always that doubt in my mind, I guess. What if? What if they weren’t?”

The prosecutor then asked juror number 10, “if the State produced testimony and

evidence beyond a reasonable doubt, would it still be difficult for you to render a

verdict of guilty because of that concern you have?” Juror number 10 said, “I

said I’m not 100 percent sure. I think maybe I would be more sure, like, doing

more eyewitness or evidence or anything else. I think I would — that would help

me make a decision.” Then the trial court told the prosecutor that she was out of

time, and the prosecutor stopped her questioning.

       The prosecutor exercised a peremptory challenge to strike juror

number nine, who immediately stood up to apparently exit before the trial judge

asked him to sit down. The trial judge needed to return to inquiries with another

juror who was visibly emotional. While excusing that juror for cause, and in the

midst of seating the replacement juror, juror number nine again stood up causing

the trial court to ask him to take a seat noting, “I know you’re eager to get away

from me.” After confirming the parties did not have any more challenges for

cause, the trial court returned to juror number nine stating, “Juror number 9, you

can make your dash for the door now.” Citing GR 37, defense counsel objected

to the prosecutor’s challenge, and the trial court asked juror number nine to

return to his seat. Then, the trial court directed all the prospective jurors,

including juror number nine, to go to the jury assembly room so the parties could

discuss the GR 37 objection outside the jury’s presence.


                                              5
No. 80802-8-I/6


       Defense counsel identified juror number nine as a person of color. The

prosecutor agreed that juror number nine was “clearly of a racial class that’s

available for the GR 37 objection.” The prosecutor explained that it exercised its

peremptory challenge to strike juror number nine because that juror “provided his

own race-neutral basis for why he would not make a good juror.” The prosecutor

further explained:

       He specifically indicated that decision-making and coming to a
       conclusion would be a difficult task for him and that he was easily
       swayed by the impressions and thoughts of others. Part of a juror is
       holding onto your beliefs and not changing your beliefs simply
       because of the other members of the jury pool. [. . .]

       And juror number 9 admitted on his own accord that was an
       obligation as a juror that he would have difficulty fulfilling. I think
       that his answers are actually different than juror number 10 who
       expressed a similar concern, but she expressed merely that she
       thought it might be difficult for her; whereas juror number 9 was
       more resolved in the fact that that was not something that he was
       comfortable doing.

The prosecutor argued, “given that juror number 9 is the one that expressed his

own concern for his ability to remain impartial and to maintain his decision in light

of other juror members, I think that is a race-neutral reason, and it is a basis for

proper peremptory strike by the State.”

       Citing GR 37(g)(i), 1 defense counsel asked the trial court to consider the

number and types of questions the prosecutor asked juror number nine

compared to those she asked juror number 10. Specifically, defense counsel

       1 “In making its determination, the circumstances the court should consider
include, but are not limited to,” “the number and types of Questions posed to the
prospective juror, which may include consideration of whether the party
exercising the peremptory challenge failed to Question the prospective juror
about the alleged concern or the types of Questions asked about it.” GR 37(g)(i).


                                           6
No. 80802-8-I/7


argued the prosecutor asked juror number nine questions it did not ask other

prospective jurors, and it asked juror number 10 follow-up questions that it did

not ask juror number nine. Defense counsel also argued the prosecutor’s reason

for challenging juror number nine—his indecisiveness and impressionability—

was similar to challenging a juror for “exhibit[ing] a problematic attitude,” which is

included in GR 37(i)’s list of historical reasons associated with improper

discrimination in jury selection.

       The trial court reviewed the voir dire transcript and decided to bring juror

number nine back into the courtroom for further questioning on the record

because the prosecutor asked juror number 10 further clarifying questions that it

had not asked juror number nine. GR 37(g)(i).

       When juror number nine returned to the courtroom, the trial court allowed

both parties to inquire further.

       Prosecutor: Earlier you mentioned it is difficult for you to make a
       decision and that you’re easily swayed and influenced by others. Is
       that fair? Kind of what you said?

       Juror number nine: Sure. I’ll say yes.

       Prosecutor: Okay.

       Juror number nine: I think it’s just case-by-case basis. I wouldn’t
       say, like, any situation I’m just easily swayed. I’m aware there’s
       always psychological pitfalls as someone can, you know, have. So
       it’s — that’s what factors into general ability — disability to feel
       confident on decisions or feel indecisive in general, and that’s just I
       think how I think on things.

       Prosecutor: If the State were to present evidence to you beyond a
       reasonable doubt, would you be able to render a verdict of guilty?




                                          7
No. 80802-8-I/8


      Juror number nine: Like, I would say it depends, because I’m not
      sure what it means to have something beyond a reasonable doubt.
      I just don’t know what that means.

      Prosecutor: Okay. And if the Court gave you instructions as to what
      that means, do you think you would be able — and the State
      provided evidence through testimony and exhibits beyond a
      reasonable doubt, do you think you would be able to come to a
      decision? I’m just asking honestly.

      Juror number nine: Yeah. So going off of the Court’s — so you’re
      going off of the Court’s definition of what’s beyond a reasonable
      doubt, I would be either able to say yes or no? I want to say yes,
      but I’m not sure if there's — there’s always, like, little holes that can
      be poked through anything, I believe.

      Prosecutor: Okay. And if you were reviewing the evidence and you
      had a decision in your mind beyond a reasonable doubt and you
      went back and you were deliberating with the jurors, would you be
      able to stand by your decision and not change your mind just based
      on what other people are telling you?

      Juror number nine: I think that’s, again, where it would be hard for
      me to come to a decision or to even maybe stand up or feel like I
      can make a — or be in that group situation, just because I know,
      like, the group thing can happen, and I can easily be swayed by
      that, especially if there’s a long deliberation or there’s any strong
      personalities in the group. In those cases, I just don’t know what I
      would do.

Defense counsel then inquired and confirmed that juror number nine is a

student studying marketing and asked if the juror was able to make

decisions in school.

      Juror number nine: Yeah, of course. I can make decisions. I think
      not just in a courtroom setting. It’s just — I don’t think it’s my place.
      Or I don’t know if I trust myself enough to know the law or know —
      even, like, the definition of what’s beyond a reasonable doubt,
      what's the definition of logical thinking. It’s just stuff that for me, I
      can never feel certain.

      Defense counsel: Well, the judge is going to provide you with a
      definition of reasonable doubt, and I think I can tell you without
      misstating the law that it is not — you can have some doubt. It’s not



                                          8
No. 80802-8-I/9


       an absence of doubt. It’s beyond a reasonable doubt. And you will
       get written language on how — what that means.
              So I guess my question is, as much as [the prosecutor]
       asked, if you’re back there and there’s some people who think, well,
       the State proved their case and you are not sure, can you stand —
       can you sit there and stand there and say, “No, I am not changing
       my position. I don’t think the State proved its case”?
              Because it’s one thing not to be able to decide, but it's
       another thing to realize you haven't been given enough information
       to make a decision.

       Juror number nine: Right. In that case, I feel most times I would be
       able to say yes, but what would be hard for me is knowing if there
       might be evidence or something totally outside the box or circle,
       whatever you want to call it, that might come up later on or that
       might have been just, I don’t know, misrepresented in any way.
                But I think if I’m going off of paper and it’s, like, very, very
       literal and it’s — it’ very clear-cut, I can — I can go off of that.

       [. . .]

       Defense counsel: I just don’t want you to think that the test here is
       convinced beyond a reasonable doubt of his guilt. And if the answer
       is no, then it’s incumbent on you to say not guilty. Can you do that?

       Juror number nine: I think I’d say I can handle it. I can do that.

       After further argument from the parties outside the presence of juror

number nine, the prosecutor renewed her peremptory challenge. The trial court

conducted its GR 37 analysis on the record and granted the prosecutor’s

peremptory challenge over defense counsel’s objection.

       The day before she testified, Injinmej told the prosecutor that she was

unsure if she would be able to identify Cobbs at trial. During trial, Injinmej

testified she was confident in her identification of Cobbs’s photograph from the

photomontage “[b]ecause I knew . . . that’s the person I spent that morning with.”

In court, Injinmej also identified Cobbs as the individual holding the gun in the

chapel. She said she recognized his face.



                                           9
No. 80802-8-I/10


       After Injinmej testified, defense counsel learned from Cobbs that Injinmej

saw Cobbs in the hallway outside the courtroom the day before she testified and

identified Cobbs in court. Concerned that Injinmej may have seen Cobbs in

shackles and escorted in the hallway by corrections staff, defense counsel

moved for a mistrial. Defense counsel argued viewing Cobbs was impermissibly

suggestive and tainted Injinmej’s in-court identification. In the alternative,

defense counsel asked the trial court to strike the in-court identification from the

record or to provide a curative jury instruction.

       The State’s victim advocate contacted Injinmej who confirmed she saw

Cobbs in the hallway outside the courtroom. According to the prosecutor,

Injinmej “made quick eye contact but looked away because she was nervous,

and she indicated that she did not know whether he was handcuffed or in

custody.”

       The prosecutor argued that Injinmej’s viewing of Cobbs in the hallway did

not rise to the level of a due process violation because “the record has sufficient

basis for Ms. Injinmej’s in-court identification outside of seeing him in the

hallway.” To support this argument, the prosecutor raised “the fact that she

positively identified him previously through photographic montage.”

       The trial court considered that Injinmej spent 30 minutes with Cobbs in the

shelter’s well-lit storage closet and the partially-lit chapel, that Injinmej previously

gave officers a description of Cobbs, and that Injinmej previously identified

Cobbs from the photomontage. All of these identifications occurred months

before trial. The trial court also considered the facts in State v. Birch, 151 Wn.


                                           10
No. 80802-8-I/11


App. 504, 213 P.3d 63 (2009) where it was not per se impermissibly suggestive

when the witness viewed the defendant in shackles before making an in-court

identification. The prosecutor argued, and the trial court agreed, Birch is

controlling. The trial court found Cobbs failed to show the identification was

impermissibly suggestive, denied Cobbs’s motion for mistrial, and denied his

request for a curative instruction.

       The jury found Cobbs guilty of the crime of harassment while on

community custody.

       Cobbs appeals. 2

                                      DISCUSSION

                               Peremptory Challenge

       Cobbs argues the trial court violated GR 37 and deprived him of his

Fourteenth Amendment rights to due process and equal protection when it

permitted the State to exercise its peremptory challenge to strike juror

number nine.

       During jury selection in a criminal trial, the parties can use peremptory

challenges to remove prospective jurors without cause. Flowers v. Mississippi,

139 S. Ct. 2228, 2238, 204 L. Ed. 2d 638 (2019). In other words, parties could

use a peremptory challenge to strike “any potential juror for any reason—no

questions asked.” Id. However, history has shown that prosecutors have used

       2 The State filed a notice of cross-appeal. However, the State did not
assign errors in its response brief, and asks this court to affirm Cobbs’s
conviction. We “only review a claimed error which is included in an assignment
of error or clearly disclosed in the associated issue pertaining thereto.” See
RAP 10.3(g).


                                          11
No. 80802-8-I/12


peremptory challenges to exclude all jurors of color, especially in cases involving

defendants of color. Id. at 2238-41; State v. Jefferson, 192 Wn.2d 225, 240-41,

429 P.3d 467 (2018).

       In Batson v. Kentucky, the Supreme Court of the United States recognized

that purposeful race discrimination in the use of peremptory challenges violates

the Fourteenth Amendment’s equal protection clause because it denies

defendants their right to a jury of their peers. 476 U.S. 79, 86-89, 106 S. Ct.

1712, 90 L. Ed. 2d 69 (1986). It also recognized the harm from this

discrimination extends beyond the defendant because it denies prospective

jurors the right to participate and exercise their civic duty and it undermines

public confidence in the fairness of the criminal justice system. Id. at 87-88.

Accordingly, the “State may not discriminate on the basis of race when exercising

peremptory challenges against prospective jurors in a criminal trial.” Flowers,

139 S. Ct. at 2234 (citing Batson, 476 U.S. 79).

       The Batson Court established a three-part test for determining whether a

prosecutor’s exercise of a preemptory challenge to exclude a juror from a

cognizable racial group violated the defendant’s right to equal protection. 476

U.S. at 90. Originally, under the Batson test, first the defendant must make a

“prima facie case of purposeful discrimination by showing that the totality of the

relevant facts gives rise to an inference of discriminatory purpose.” Id. at 93-94.

Since its creation, the Court expanded the Batson framework to better guard

against discrimination. Flowers, 139 S. Ct. at 2243. Today, “[a] defendant of any

race may raise a Batson claim, and a defendant may raise a Batson claim even if


                                         12
No. 80802-8-I/13


the defendant and the excluded juror are of different races.”3 Id. “[A] single

instance of race discrimination against a prospective juror is impermissible.” Id.

at 2242. Second, if the defendant makes a prima facie showing of purposeful

discrimination, the burden shifts to the State to provide an “adequate, race-

neutral justification for the [peremptory] strike.” City of Seattle v. Erickson, 188

Wn.2d 721, 726-27, 398 P.3d 1124 (2017) (citing Batson, 476 U.S. at 94). Third,

if the prosecutor provides a race-neutral explanation, the trial court must weigh

all the relevant circumstances to decide if the prosecutor’s reasons were

pretextual and give rise to an inference of discriminatory intent. Batson, 476 U.S.

at 97-98; Snyder v. Louisiana, 552 U.S. 472, 485, 128 S. Ct. 1203, 170 L. Ed. 2d

175 (2008).

        Our Supreme Court considered the long history of race discrimination in

jury selection and found that our application of the Batson analysis did not

eliminate the problem. Jefferson, 192 Wn.2d at 240-41. Our Supreme Court

revisited the Batson framework in an effort to better guard against discrimination.

In 2017, our Supreme Court amended its Batson framework by holding “that the

peremptory strike of a juror who is the only member of a cognizable racial group

constitutes a prima facie showing of racial discrimination requiring a full Batson

analysis by the trial court.” Erickson, 188 Wn.2d at 724. Despite this “fix,” our

Supreme Court continued to recognize deficiencies in the Batson analysis:

“(1) Batson makes ‘it very difficult for defendants to prove [purposeful]


        3   Batson also now applies to gender discrimination. Flowers, 139 S. Ct. at
2243.


                                          13
No. 80802-8-I/14


discrimination even where it almost certainly exists’ and (2) Batson fails to

address peremptory strikes due to implicit or unconscious bias, as opposed to

purposeful race discrimination.” Jefferson, 192 Wn.2d at 242. In an effort to

address the exclusion of potential jurors due to implicit or unconscious bias, in

addition to explicit racial bias, in 2018, our Supreme Court adopted GR 37. Id. at

241-44.

       Under GR 37, a party may object or the court may raise an objection “to

the use of a peremptory challenge to raise the issue of improper bias.” GR 37(c).

After a party or the court raises a GR 37 objection, “the party exercising the

peremptory challenge shall articulate the reasons that the peremptory challenge

has been exercised.” GR 37(d). Where the third part of the Batson test required

the trial court to evaluate whether the “proponent of the preemptory strike is

acting out of purposeful discrimination[,]” GR 37(e) requires the trial court to

evaluate the exercising party’s reasons justifying the peremptory challenge in

light of the totality of circumstances. Jefferson, 192 Wn.2d at 249; GR 37(a)-(e).

“If the court determines that an objective observer could view race or ethnicity as

a factor in the use of the peremptory challenge, then the peremptory challenge

shall be denied. The court need not find purposeful discrimination to deny the

peremptory challenge.” GR 37(e). “[A]n objective observer is aware that implicit,

institutional, and unconscious biases, in addition to purposeful discrimination,

have resulted in the unfair exclusion of potential jurors in Washington State.”

GR 37(f).




                                         14
No. 80802-8-I/15


       Because the question of whether an objective observer could view race as

a factor in the use of the peremptory challenge is an objective inquiry based on

the average reasonable person, our review of the trial court’s application of

GR 37 is de novo. Jefferson, 192 Wn.2d at 249-51 (“[W]e stand in the same

position as does the trial court, and we review the record and the trial court’s

conclusions . . . de novo.”).

       GR 37(g) provides a nonexclusive list of circumstances the court should

consider in making its determination:

       (i) the number and types of questions posed to the prospective
       juror, which may include consideration of whether the party
       exercising the peremptory challenge failed to question the
       prospective juror about the alleged concern or the types of
       questions asked about it;

       (ii) whether the party exercising the peremptory challenge asked
       significantly more questions or different questions of the potential
       juror against whom the peremptory challenge was used in contrast
       to other jurors;

       (iii) whether other prospective jurors provided similar answers but
       were not the subject of a peremptory challenge by that party;

       (iv) whether a reason might be disproportionately associated with a
       race or ethnicity; and

       (v) whether the party has used peremptory challenges
       disproportionately against a given race or ethnicity, in the present
       case or in past cases.

       GR 37(i) also provides a list of conduct related reasons that may be given

for peremptory challenges that historically have been associated with improper

discrimination in jury selection and that “the trial court should not accept . . . as

reasons for a challenge unless opposing counsel or the court itself can




                                          15
No. 80802-8-I/16


corroborate the allegations.” State v. Omar, 12 Wn. App. 2d 747, 752, 460 P.3d

225 (2020). Those reasons include “allegations that the prospective juror was

sleeping, inattentive, or staring or failing to make eye contact; exhibited a

problematic attitude, body language, or demeanor; or provided unintelligent or

confused answers.” GR 37(i). 4

       It is undisputed that juror number nine is a person of color. Cobbs

contends the trial court erred in finding that an objective observer could not view

race as a factor in striking juror number nine because the prosecutor’s reasons

for striking juror number nine—his “alleged indecisiveness or impressionability”—

are akin to the historical reasons associated with improper discrimination under

GR 37(i). Cobbs argues that the prosecutor struck juror number nine “because

of his cautious attitude about decision-making, his demeanor, and his equivocal

answers.” We disagree.

       During voir dire, juror number nine was the sole juror who responded in

the affirmative to a question the State asked all the jurors: “Does anyone here

think they wouldn’t be a good juror?” Juror number nine said he would not be a

good juror because he is impressionable, has a hard time separating facts, and

does not trust himself. When the State asked juror number nine if he would have




       4 GR 37(i) provides that “[i]f any party intends to offer one of these reasons
or a similar reason as the justification for a peremptory challenge, that party must
provide reasonable notice to the court and the other parties so the behavior can
be verified and addressed in a timely manner. A lack of corroboration by the
judge or opposing counsel verifying the behavior shall invalidate the given reason
for the peremptory challenge.”


                                         16
No. 80802-8-I/17


a hard time making decisions and “being confident beyond a reasonable doubt in

your decisions,” juror number nine said, “Yeah.”

        Juror number 10’s answer differed from juror number nine’s. Although

juror number 10 expressed concern about finding an innocent person guilty, juror

number 10 articulated that if the State produced evidence beyond a reasonable

doubt they could be sure of their decision. Juror number 10 never said they were

impressionable and easily swayed by others.

        The record supports the prosecutor’s concern about juror number nine

being impressionable. As stated in Washington Pattern Jury Instruction (WPIC)

1.04:

        As jurors, you have a duty to discuss the case with one another and
        to deliberate in an effort to reach a unanimous verdict. Each of you
        must decide the case for yourself, but only after you consider the
        evidence impartially with your fellow jurors. During your
        deliberations, you should not hesitate to re-examine your own
        views and to change your opinion based upon further review of the
        evidence and these instructions. You should not, however,
        surrender your honest belief about the value or significance of
        evidence solely because of the opinions of your fellow jurors. Nor
        should you change your mind just for the purpose of reaching a
        verdict.

WPIC 1.04 (emphasis added). This was not a case where juror number nine was

being cautious or equivocal to answers. Juror number nine did not hesitate to

identify himself as someone who thought he could not be a good juror because

he was someone who, under the circumstances of a trial, could be easily swayed

and not confident in his own decisions. Though the trial court made note that

juror number nine appeared eager to be excused, that was not the basis for the

prosecutor’s challenge. The demeanor of juror number nine was not at issue.


                                        17
No. 80802-8-I/18


The prosecutor explained the basis for her peremptory challenge was because of

juror number nine’s own concerns about his own judgment, which the record

supports.

       In light of the totality of the circumstances, we determine that an objective

observer, who is aware that implicit, institutional, and unconscious biases, in

addition to purposeful discrimination have resulted in the unfair exclusion of

potential jurors in Washington State, could not view race as a factor in the

prosecutor’s peremptory strike.

       Cobbs also raises a Batson challenge. Under the Batson analysis, Cobbs

argues the prosecutor’s peremptory challenge itself established a prima facie

case of discriminatory purpose and violated his Fourteenth Amendment right.

We disagree. Under the first-prong of the Batson test, to assert a prima facie

case of purposeful racial discrimination, the record must establish that a party

struck the “sole member of a racially cognizable group.” Erickson, 188 Wn.2d at

734. Cobbs contends that juror number nine “was the only identified person of

color on the panel.”

       However, while the record indicates the parties recognized juror

number nine as a person of color, nothing in the record indicates that juror

number nine was the “sole member of a racially cognizable group” on the jury.

Regardless, as previously discussed, the prosecutor provided an adequate race-

neutral reason for the challenge, and Cobbs has not established a purposeful

discrimination by a preponderance of the evidence. Nor has Cobbs established

a prima facie case based on overt racism or a pattern of impermissible strikes.


                                         18
No. 80802-8-I/19


“A trial judge’s decision under the original Batson test is entitled great deference

and will be reversed only if the defendant can show it was clearly erroneous.” Id.

at 727. The trial judge’s granting of the prosecutor’s peremptory challenge of

juror number nine was not clearly erroneous.

       The peremptory challenge of juror number nine was proper under both

GR 37 and Batson.

                                 Motion for Mistrial

       Cobbs next argues the trial court abused its discretion by denying his

motion for mistrial. “We review the trial court’s denial of a mistrial for abuse of

discretion.” State v. Emery, 174 Wn.2d 741, 765, 278 P.3d 653 (2012). An

abuse of discretion occurs “ ‘when no reasonable judge would have reached the

same conclusion.’ ” Id. (quoting State v. Hopson, 113 Wn.2d 273, 284, 778 P.2d

1014 (1989) (quoting Sofie v. Fibreboard Corp., 112 Wn.2d 636, 667, 771 P.2d

711, 780 P.2d 260 (1989)).

       Cobbs argues that it was impermissibly suggestive for Injinmej to see

officers escorting him in shackles in the hallway outside the courtroom before she

made an in-court identification. Cobbs also argues that seeing him in the hallway

tainted Injinmej’s in-court identification of Cobbs and rendered the identification

unreliable.

       We apply a two-part test to determine whether an out-of-court

identification is so impermissibly suggestive as to give rise to a substantial

likelihood of irreparable misidentification in violation of a defendant’s due process

rights. State v. Vickers, 148 Wn.2d 91, 118, 59 P.3d 58 (2002). First, the


                                          19
No. 80802-8-I/20


defendant bears the burden of proving “the earlier identification procedure was

‘so impermissibly suggestive as to give rise to a very substantial likelihood of

irreparable misidentification.’ ” State v. McDonald, 40 Wn. App. 743, 746, 700

P.2d 327 (1985) (quoting Simmons v. United States, 390 U.S. 377, 384, 88 S. Ct.

967, 971, 19 L. Ed. 2d 1247 (1968)); see Vickers, 148 Wn.2d at 118. If the

identification procedure was not impermissibly suggestive, our analysis ends. Id.

       Second, if the identification procedure was impermissibly suggestive, we

review the totality of the circumstances to determine whether the suggestiveness

created a substantial likelihood of irreparable misidentification. Neil v. Biggers,

409 U.S. 188, 199-200, 93 S. Ct. 375, 34 L. Ed. 2d 401 (1972). To do so, we

weigh the “corrupting effect of the suggestive identification” with the factors

indicating reliability that the Supreme Court of the United States established in

Biggers: (1) “the opportunity of the witness to view the criminal at the time of the

crime”; (2) “the witness’ degree of attention”; (3) “the accuracy of the witness’

prior description of the criminal”; (4) “the level of certainty demonstrated by the

witness at the confrontation”; (5) “and the length of time between the crime and

the confrontation.” McDonald, 40 Wn. App. at 746; Biggers, 409 U.S. at 199-200;

Manson v. Brathwaite, 432 U.S. 98, 114, 97 S. Ct. 2243, 53 L. Ed. 2d 140 (1977).

“If the identification evidence possesses certain indications of reliability, its

admission will be permitted despite impermissible suggestiveness.” Id. (citing

Manson, 432 U.S. 98 at 110).




                                           20
No. 80802-8-I/21


         Cobbs argues that it was impermissibly suggestive for Injinmej to see

officers escorting him in shackles outside the courtroom before her in-court

identification. We disagree.

         Our analysis of whether an identification procedure was impermissibly

suggestive, unnecessary, and created a substantial likelihood of misidentification

is fact specific. Perry v. New Hampshire, 565 U.S. 228, 229-30, 132 S. Ct. 716,

181 L. Ed. 2d 694 (2012) (“due process requires courts to assess, on a case-by-

case basis, whether improper police conduct created a ‘substantial likelihood of

misidentification.’ ” (quoting Manson, 432 U.S. 98 at 201)); State v. Smith, 36

Wn. App. 133, 139, 672 P.2d 759 (1983) (“Each case must be decided on its own

facts, considering the totality of the circumstances.” (citing Biggers, 409 U.S. at

199)).

         Cobbs, citing United States v. Emanuele, 51 F. 3d 1123, 1130 (3rd Cir.

1995), acknowledges that the question of “[w]hether subsequent viewings create

a substantial risk of misidentification may depend on the strength and propriety of

the initial identification.” We agree. However, Cobbs asks us to reject the

holding in Birch and determine that any time a witness sees a defendant

restrained by law enforcement prior to an in-court identification is impermissibly

suggestive. We do not read Birch so broadly and decline Cobbs’s invitation to

make such a determination.

         In Birch, officers identified the suspect in a bank robbery by matching his

DNA (deoxyribonucleic acid) to samples found in an alley near the bank. 151

Wn. App. at 509. Officers never asked the bank teller witness to identify the


                                          21
No. 80802-8-I/22


suspect in a line-up, show-up, or photomontage. Id. at 510. Before the witness

testified at trial, she saw the defendant wearing handcuffs in the hallways outside

the courtroom with correction officers. Id. The defendant moved to exclude the

witness’s in-court identification of him arguing that seeing the defendant in the

hallway tainted the identification. Id. The trial court denied the request. Id. The

witness testified that she was three feet away from the defendant during the

robbery and recognized the defendant because of his eyes. Id.

       On appeal, Division Three of this court determined the fact that the

witness saw officers escorting the defendant while he was wearing handcuffs

“does not demonstrate unnecessary suggestiveness.” Id. at 515. The trial court

further determined that “[w]ithout other facts showing impermissible

suggestiveness, . . . Mr. Birch fails to meet his burden under the first prong of the

analysis.” Id. (citing Vickers, 148 Wn.2d at 118).

       Cobbs criticizes Birch for failing to cite to two federal opinions that

determined the primary witness’ observations of the defendant restrained prior to

the in-court identification was impermissibly suggestive. Emanuele, 51 F. 3d at

1130; United States v. Russell, 532 F.2d 1063, 1069 (6th Cir. 1976). While

relying on these holdings, Cobbs ignores significant facts that distinguish

Emanuele and Russell from Birch. In Emanuele, it was impermissibly suggestive

for the witness to see the defendant in shackles and escorted by two United

States Marshals after the victim previously could not identify the defendant in a

prior photo array. 51 F. 3d at 1130. In Russell, it was impermissibly suggestive




                                          22
No. 80802-8-I/23


to allow a witness to observe the defendant in manacles after the witness

previously could not identify the defendant from a photograph. 532 F.2d at 1069.

       Emanuele and Russell are distinguishable from Birch, where the witness

“had never been asked to view a line-up, a photomontage, or identify a suspect.”

Birch, 151 Wn. App. at 510. As Division Three correctly noted, “[s]how-up

identifications are not per se impermissibly suggestive.” Id. at 514 (citing State v.

Guzman-Cuellar, 47 Wn. App. 326, 335, 734 P.2d 966 (1987)). Cobbs is correct

that Guzman-Cuellar involved a showup within hours of the crime, which is

distinguishable from both Birch and the instant case. 47 Wn. App. at 328-29.

That does not change our analysis that requires us to decide each case on its

own facts considering the totality of the circumstances. That is another reason

why we do not read Birch so broadly to suggest that a witness observing a

restrained defendant prior to an in-court identification is never impermissibly

suggestive. See McDonald, 40 Wn. App. 743 (it was impermissibly suggestive

where, after witness misidentified defendant in a line-up, an officer told the

witness who the defendant was and the witness said it was a “toss up” between

the defendant and the suspect he identified, and then the witness saw the

defendant in a hallway being escorted by officers before making an in-court

identification).

       In the instant case, Injinmej’s eye contact with the defendant in the

hallway was so quick, she did not know whether he was handcuffed or in

custody. She also had previously identified him from a photomontage. Under




                                         23
No. 80802-8-I/24


the totality of the circumstances, Injinmej’s observation of the defendant in the

hallway was not impermissibly suggestive.

       Cobbs also argues it was prejudicial for Injinmej to see Cobbs in shackles

for the same reason it is prejudicial for jurors to see defendants in shackles. It is

well recognized that restraining a defendant, guarding the defendant with

uniformed officers, and requiring the defendant to wear correctional clothing

during trial inherently prejudice the jury against the defendant by singling the

defendant out as particularly dangerous or guilty. State v. Finch, 137 Wn.2d 792,

845-46, 975 P.2d 967 (1999). A juror asked to determine whether the defendant

committed a crime is far different from a witness who saw the suspect commit a

crime. Here, Injinmej already saw Cobbs holding a gun and identified him from

the photomontage. Whether the complaining witness conceives the defendant

as dangerous or guilty is far different than a jury conceiving a prejudice against

the accused. 5

       Cobbs next argues the combination of Injinmej seeing Cobbs in the

hallway, seeing Cobbs at counsel table, and the fact Cobbs and Injinmej were of

different races was impermissibly suggestive. Cobbs relies on United States v.

Rogers, 126 F.3d 655, 658 (5th Cir. 1997) (recognizing that it is obviously

suggestive when a witness is asked to identify a perpetrator in the courtroom


       5Cobbs also argues, without citation, that witnesses are more susceptible
to drawing improper inferences from viewing defendants in shackles than jurors
because, unlike jurors, witnesses are do not receive instructions to ignore what
they saw. Because this argument is unsupported, we do not consider it.
RAP 10.3(a)(6); Cowiche Canyon Conservancy v. Bosley, 118 Wn.2d 801, 809,
828 P.2d 549 (1992).


                                         24
No. 80802-8-I/25


when it is clear who is the defendant and that concerns about suggestiveness is

heightened when the defendant is of a different race than the witness (citing

Sheri Lynn Johnson, Cross-Racial Identification Errors in Criminal Cases, 69

CORNELL L. REV. 934 (1984)).

       In Rogers, the victim of the robbery testified at trial and was not asked to

identify the defendant during her initial testimony. Id. at 657. Afterwards, the

victim was allowed to be recalled and testify that she was “a hundred percent

sure” that the defendant was the robber. Id. This occurred after an FBI agent, at

the prosecutor’s request, approached the witness after her testimony and

discovered she recognized the defendant as the robber when she saw him in

court. Id.

       In the instant case, the record supports that the complaining witness and

the defendant were of different races. However, Injinmej, unlike the witness in

Rogers, identified the defendant in a photomontage the same day as the crime

long before seeing him in the hallway or in the courtroom. The fact that Injinmej

identified a cross-racial defendant in the courtroom under these circumstances

did not transform the hallway encounter into one that impermissibly suggested to

Injinmej that Cobbs was the perpetrator.

       Because the identification procedure was not impermissibly suggestive,

our analysis ends here and we need not reach the second prong of the test.




                                         25
No. 80802-8-I/26


Vickers, 148 Wn.2d at 118. Accordingly, the trial court did not abuse its

discretion in denying Cobbs’s motion for a mistrial.

      We affirm.




WE CONCUR:




                                        26